UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6476



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TOM J. BILLMAN,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CR-89-466-JFM, CA-97-2120-JFM)


Submitted:   February 9, 1999              Decided:   March 4, 1999


Before LUTTIG and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Marcia Gail Shein, LAW OFFICE OF MARCIA G. SHEIN, P.C., Atlanta,
Georgia; Charles Ivey Billman, Arlington, Virginia, for Appellant.
Barbara Slaymaker Sale, Assistant United States Attorney, Joyce
Kallam McDonald, Assistant United States Attorney, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Tom J. Billman seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West 1994 &

Supp. 1998).   We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal.    We have care-

fully considered Billman’s claims of insufficiency of the evidence,

ineffective assistance of counsel, trial error, constructive amend-

ment of the indictment, prosecutorial misconduct, and ineffective

waiver of his right to a jury trial. Finding no merit to any of

these assignments of error, we decline to disturb the district

court’s order dismissing Billman’s motion.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2